DETAILED ACTION
The present Office action is in response to the amendments filed on 17 DECEMBER 2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claim 1 has been amended. No claims have been cancelled or added. Claims 1-7 are pending and herein examined. No new subject matter has been incorporated. The claims have further been amended by the Examiner, see Examiner’s Amendment below.

Response to Arguments
Applicant’s arguments, see Remarks, filed 17 DECEMBER 2020, with respect to claims 1-7 have been fully considered and are persuasive.  The 35 U.S.C. § 102 rejection of claims 1-7 has been withdrawn. 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given via telephonic communication by David P. Emery (Reg. No. 55,154) on 8 JUNE 2022. See PTO-413 mailed on 06/09/2022.

A) Claim 1 has been amended to read:
--1. (Currently Amended):	A periphery monitoring device comprising: 
a processor configured to: 
generate a display image obtained by viewing, from a virtual viewpoint received through an operation input unit, a point of gaze in a virtual space including: 
a model obtained by pasting a captured image obtained by imaging a surrounding area of a vehicle in a first position of the vehicle at a first time using imaging units provided on the vehicle to a three-dimensional plane around the vehicle, and 
a three-dimensional vehicle image provided in a second position of the vehicle at a second time after the first time; and output the display image to a display,
wherein the second position of the vehicle comprises a rotation of wheels on the vehicle from the first position and a distance of the wheels from the vehicle determined by a stroke sensor on the vehicle.--

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance: The closest prior-arts of record (U.S. Publication No. 2012/0068840 (hereinafter “Ozaki”), U.S. Publication No. 2016/0009225 A1 (hereinafter “Maruoka”), and U.S. Publication No. 2015/0203035 A1 (hereinafter “Watanabe”)), fail to expressly disclose displaying wheel information of a current vehicle position superimposed over a previous surrounding image of the vehicle, as required by the claims. The disclosure of Ozaki discloses a model of a vehicle superimposed over an image of the vehicles surrounding. See Ozaki, FIG. 3. However, Ozaki does not disclose the model of the vehicle being superimpose over a previous image or additional information on the wheels. The disclosure of Maruoka describes displaying wheel information of a vehicle over a past image. See Maruoka, FIG. 18. Maruoka’s disclosure does not describe the stroke sensor and the vehicle model is not consistent with the requirement of the claims. The disclosure of Watanabe discloses displaying stroke sensor information along with an image of the vehicle. However, positioning of the wheels themselves are not disclosed in a three-dimensional vehicle image as required by the claim. What Watanabe discloses is effectively graphical information of what the wheels are experiencing rather than a visual representation in a three-dimensional vehicle image. For these reasons and Applicant’s arguments that have been considered persuasive in light of the claim limitations as well as the enabling portions of the specification, the claims are held allowable.
The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statements of Reasons for Allowance.”
Claims 1-7 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
U.S. Publication No. 2018/0210442 A1 - FIGS. 4-6 describe a virtual vehicle model superimposed over a 3D surrounding video feed.
U.S. Publication No. 2014/0333729 A1 - FIGS. 22, 25, and 27 depict a three-dimensional vehicle generated over an environment image around the vehicle.
U.S. Publication No 2014/0218507 A1 - FIG. 5 depicts outputting vehicle information on a display including stroke sensed data.
U.S. Patent No. 6,014,608 - FIG. 4 depicts a display output of a vehicle with its current wheel angle based on a wheel angle sensing unit.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STUART D BENNETT whose telephone number is (571)272-0677. The examiner can normally be reached Monday - Friday from 9:00 AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STUART D BENNETT/Examiner, Art Unit 2481